CRAWFORD, Judge
(dissenting):
The defendant’s right of allocution is not unlimited. United States v. Grill, 48 MJ 131, 133 (1998)(Crawford, J., dissenting). Members should not be mentally blind to the loss of retirement benefits when a punitive discharge is adjudged. United States v. Greaves, 46 MJ 133 (1997). However, the possibility of an administrative discharge involves too many confusing and collateral issues to be admissible.
If appellant is permitted to make an un-sworn statement regarding the possibility of an administrative discharge, can the Government then introduce evidence that appellant’s request for an administrative discharge in lieu of court-martial was disapproved? Can the Government also rebut the unsworn statement with evidence regarding the following: Who may initiate the request; how commanders view the charges against appellant; what other administrative actions have been taken; who would forward any requests; and who would be the approval authority? Not only does the possibility of a mini-trial exist but also one could argue that to answer some of these questions would amount to command influence. Thus, the better course is to avoid any comment by counsel or appellant on administrative discharges and, instead, simply instruct the court panel on the possibility.